            Case MDL No. 2942 Document 394 Filed 06/04/20 Page 1 of 13




                        BEFORE THE UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION

IN RE: COVID-19 BUSINESS )
INTERRUPTION PROTECTION )                            MDL No. 2942
INSURANCE LITIGATION     )

RESPONSE OF OREGON MUTUAL INSURANCE COMPANY IN OPPOSITION TO
THE MOTION FOR TRANSFER OF ACTIONS PURSUANT TO 28 U.S.C. § 1407 FOR
            CONSOLIDATION OF PRETRIAL PROCEEDINGS

         Oregon Mutual Insurance Company (“Oregon Mutual”) respectfully submits this brief

in opposition to the Motion for Transfer of alleged COVID-19 business interruption cases

pursuant to 28 U.S.C. § 1407 for Consolidation of Pretrial Proceedings.

         The Panel should deny the Motion because the Movants’ collective complaints do not

satisfy the requirements for transfer and consolidation – most glaringly, they have no

commonality of fact with Oregon Mutual’s unique policy language, insureds and COVID-19

based claims, all of which are located on the west coast. Consolidating the Oregon Mutual

matters with claims from other insureds, insurers and locations will not promote judicial

efficiency, convenience, justice or the interests of the parties. 28 U.S.C. § 1407. Furthermore,

discovery conducted in other states, for other policyholders under other policy terms will have

no relevance to the unique claims presented by Oregon Mutual policyholders. The Oregon

Mutual COVID-19 cases are best addressed in the jurisdictions where they were originally

filed.

                                        I. Background

         Established in 1894 by a group of businessmen, Oregon Mutual is the oldest

independent mutual insurance company west of the Mississippi providing personal, commercial

and agricultural insurance throughout Oregon, Washington, California, and Idaho.            The




6000.00526 mf04es03nb
              Case MDL No. 2942 Document 394 Filed 06/04/20 Page 2 of 13



founders wanted their own company, one that understood the needs of the local people in the

West. “Insurance of the people, by the people and for the people” was their motto. Oregon

Mutual’s corporate offices and central administrative functions are located in McMinnville,

Oregon. These offices provide customers with underwriting and claim service. Additionally,

claim offices are located in Portland, Salem, Bend, Eugene, and Medford, Oregon; Boise,

Idaho; Lynnwood and Richland, Washington; and Los Angeles and San Diego, California.

Oregon Mutual is not a stock company. Rather, Oregon Mutual is owned by the approximately

80,000 policyholders it insures. As a mutual company, Oregon Mutual policyholders have an

ownership stake in the company, placing emphasis on excellent service and low costs.1

          As of May 4, 2020, Oregon Mutual received a number of COVID-19 based business

interruption claims.2 These claims are pending in four states, Washington, California, Oregon

and Idaho, where each individual insurance policy will be interpreted by the applicable state

laws. The policy provisions that are at the center of each individual claim are also not

uniform, with different forms, coverages and exclusions being applied to each unique factual

claim.

                                      II. Legal Analysis

          Oregon Mutual opposes transfer under Section 1407(a) into multidistrict litigation

(MDL), as movants have not shown that the cases pending in different districts involve “one or

more common questions of fact” or that transfer will serve the “convenience of the parties and

witnesses.” Consolidation will also not “promote the just and efficient conduct” of the actions

to be consolidated,3 particularly given the geographic location of Oregon Mutual and its


1
    Declaration of Chuck Katter.
2
    Declaration of Chuck Katter.
3
    See 28 U.S.C. § 1407(a).



6000.00526 mf04es03nb
              Case MDL No. 2942 Document 394 Filed 06/04/20 Page 3 of 13



insureds (in the Pacific Northwest) as compared to the proposed consolidation forums (on the

East Coast). Insurance cases are also not the type of matters that allow for consolidation.

Although the statute itself does not specify any particular type of cases to which it should be

applied, the House of Representatives Report that accompanied the legislation provides some

indication of what Congress intended at the time of enactment:

          The types of cases in which massive filings of multidistrict litigation are
          reasonably certain to occur include not only civil antitrust actions but also,
          common disaster (air crash) actions, patent and trademark suits, products
          liability actions and securities law violation actions, among others.4

Notably, insurance claims were not included in this Report, and for good reason. As previously

recognized by this Panel, consolidation of insurance claims is inappropriate as they do not

involve common questions of fact.5

          Centralization is not proper or warranted where there are numerous insurers sued under

multiple polices of insurance for business interruption claims based on each action’s own

individual set of facts, where each policyholder and policy is unique with its own specific

policy language, and the insurance policies are to be interpreted under state law. 6 A common

discovery approach under the MDL is also not feasible where there are nuanced differences

between the voluminous shelter-in-place orders issued by various cities, counties and states that

are the alleged bases of the individual claims at issue.



4
  § 3682 Transfer for Coordinated Pretrial Proceedings Under 28 U.S.C.A. § 1407 – Overview of
Multidistrict Litigation, 15 Fed. Prac. & Proc. Juris. § 3862 (4th ed.); House Rep. No. 1130, 90th Cong.,
2d Sess. 3, reprinted in 1968 U.S. Code Cong. & Admin. News, pp. 1898, 1900.
5
    In re Chinese-Manufactured Drywall Products Liability Litig., MDL No. 2047 (J.P.M.L. 2010).
6
  ECF 19, p.3 (Sandy Point Dental, PC in its response in partial support of the motion to consolidate
certain matters pursuant to 28 U.S.C. § 1407 states “each matter pertains to a separate insurance policy,
most of which will be worded differently to varying degrees. Most importantly, the cases each deal with
their state’s laws governing contracts and insurance policies.” “Each state has dealt with the subject of
covid-19 differently, with each state’s lockdown being construed different, and impacting each plaintiff
differently.”)




6000.00526 mf04es03nb
                Case MDL No. 2942 Document 394 Filed 06/04/20 Page 4 of 13



A.       The District Court Cases Do Not Involve Common Questions of Fact

         There are no “common facts” involving Oregon Mutual, its insureds, its policies and its

claims that warrant consolidation. While COVID-19 pandemic is a very real event, its impact

is individual and unique.7 Specifically, there is nothing about the claims presented by Oregon

Mutual’s insureds in the lawsuits pending in district courts8 that have anything to do with any

of the actions which movants are seeking to consolidate. Superficial factual commonality based

on the existence of a pandemic is not enough to warrant consolidation.

         The allegations presented in the complaints filed against Oregon Mutual demonstrate

this point. For example, the District of Oregon action9 involves two restaurants, Kokopelli

Grill and Coyote BBQ Pub, located in Port Angeles, Clallam County, Washington. Port

Angeles is about as far away from Florida, one of the proposed consolidation venues, as one

can get in the Continental U.S. It is alleged both of these restaurants had to suspend or reduce

business based on governmental orders. However, as of May 11, 2020, Clallam County has

reported 19 positive cases of coronavirus and 19 recovered cases of coronavirus. Clallam


7
  In re Florida, Puerto Rico, and U.S. Virgin Islands 2016 and 2017 Hurricane Seasons Flood Claims
Litig., 325 F.Supp.3d 1367 (J.P.M.L. 2018)(The Panel denied transfer where the actions possessed only
a superficial factual commonality – all plaintiffs allege that they suffered property damage as a result of
one or another of several hurricanes, and their respective insurance companies breached the terms of
plaintiffs’ policies by settling plaintiffs’ claims for amounts lower than the losses actually sustained.
The panel found that each case necessarily involved a different property, different insureds, different
witnesses, different proofs of loss, and different damages. The very nature of the cases ensured the
unique issues concerning each plaintiff’s loss, claim, investigation, and claim handling would
predominate and would overwhelm any efficiencies that centralization might achieve).
8
  Dakota Ventures, LLC d/b/a Kokopelli Grill and Coyote BBQ Pub, individually and on behalf of all
others similarly situated v. Oregon Mutual Insurance Co., Case No. 3:20-cv-00630-HZ, In the United
States District Court for the Eastern District of Oregon Portland Division (filed 4/17/20); Nari Suda
LLC, a Delaware Corporation, dba Nari and Pakin Corporation, a California corporation, dba Kin
Khao, on behalf of themselves and all others similarly situated v. Oregon Mutual Insurance Company,
case no. 3:20-cv-3057, United States District Court Northern District of California San Francisco
Division (filed 5/4/20); Nue LLC d/b/a Nue Seattle, individually and on behalf of all others similarly
situated v. Oregon Mutual Insurance Company, case no. 2:20-cv-00676-RSL, United States District
Court Western District of Washington at Seattle (filed 5/5/20).
9
    ECF 4-15.




6000.00526 mf04es03nb
              Case MDL No. 2942 Document 394 Filed 06/04/20 Page 5 of 13



County has zero reported deaths resulting from coronavirus.10 Arguably, the impact of

coronavirus and its impact on property loss claims in Clallam County, WA is significantly

different than other COVID-19 “hot spots” identified in other states11. The action also seeks a

declaration in Oregon where Oregon Mutual is headquartered which would be governed by

Oregon law. Of note, this complaint admits that the Oregon Mutual policy language is “clear

and unambiguous.”

          In the Western District of Washington action12, Plaintiff alleges that due to the COVID-

19 and a state-ordered mandated closure, the Seattle restaurant, Nue was forced to dramatically

reduce its restaurant business operations. Nue claims it has been unable to have customers

enter into its dining room or eat any meals on its premises, but it remains open. Of note, the

Washington complaint admits that no COVID-19 virus has been detected on Plaintiff’s

business premises, which differs from other allegations made in other complaints in other states

against other insurers.

          In the Northern District of California action13, the complaint alleges that two San

Francisco restaurants, Kin Khao and Nari, had to reduce business as a result of the “shelter in

place” and strict “social distancing” orders. The complaint also alleges that the closure, and

accompanying loss of income, forced them to immediately begin furloughing employees. The

complaint further alleges that the Restaurants have continued to fund medical benefits for their

employees. Finally, the complaint infers the physical presence of COVID-19 on surfaces.


10
  Clallam County Department of Health and Human Services, www.clallam.net/coronavirus/ (May 11,
2020).
11
  As of May 21, 2020, King County reported 7,221 positive cases of coronavirus and 514 deaths. Public
Health – Seattle & King County Outbreak Summary, https://www.kingcounty.gov/depts/health/covid-
19/data/daily-summary.aspx (May 13, 2020).
12
     ECF 150, Related Action.
13
     ECF 120, Related Action.




6000.00526 mf04es03nb
            Case MDL No. 2942 Document 394 Filed 06/04/20 Page 6 of 13



Allegations of the virus and how it contaminates surfaces do not provide a basis for MDL

treatment, as the presence of the virus on objects does not mean those objects are themselves

actually damaged.14 Again, these allegations are unique to the California complaint.

        The three Oregon Mutual complaints thus contain unique claims—each alleging unique

facts under unique state law with unique policyholders. Translate this to the national forum,

and it becomes evident that the claims presented by two Oregon Mutual-insured restaurants in

Port Angeles, Washington,15 have nothing to do with the claims of a dentist in Illinois16 or a

wedding dress maker in Ohio.17 The policies at issue may also provide one or more exclusions

leading to varying outcomes.18 For example, Oregon Mutual policies may include an exclusion

for governmental action, which arguably could apply to the governmental orders cited in the

Oregon Mutual complaints. The Oregon Mutual claims do not lend themselves to a true class-

wide analysis or treatment.


14
   Inanimate surfaces on which coronavirus land can easily be cleaned by simple disinfectants. The
Complaint, ECF 120, acknowledges this by incorporating an article in the Journal of Hospital Infection
(Feb. 6, 2020)(Doc. 1, p.7, fn. 9), which notes that coronaviruses “can be efficiently inactivated by
surface disinfection procedures . . . within 1 minute.” The viruses can be quickly eliminated through
disinfectant cleaning without resulting in damage to the objects on which they might land.
15
  ECF 4-15; Dakota Ventures, LLC d/b/a Kokopelli Grill and Coyote BBQ Pub, individually and on
behalf of all others similarly situated v. Oregon Mutual Insurance Co., Case No. 3:20-cv-00630-HZ, In
the United States District Court for the Eastern District of Oregon Portland Division (filed 4/17/20).
16
  ECF 4-11; Sandy Point Dental PC v. The Cincinnati Insurance Company, et al., In the United States
District Court for the Northern District of Illinois Eastern Division (alleging that Governor Pritzker
ordered all “non-essential businesses” to close. The particulars of that order left dental offices able to do
emergency work but not routine work. Plaintiff also alleges that the American Dental Association issued
an advisory opinion telling dentists that elective and routine matters should be postponed during the
quarantine period for the sake of patient and staff health. Plaintiff alleges that it has been forced to halt
ordinary operations, resulting in substantial lost revenues.).
17
   ECF 4-17; Bridal Expressions LLC, individually and on behalf of all others similarly situated v.
Owners Insurance Company, United States District Court for the Northern District of Ohio(Plaintiff
alleges that it has been in business for close to twenty years, providing wedding dresses, tuxedos, and
other formalwear to its local community. Plaintiff alleges its existence is now threatened because of
COVID-19.).
18
  One or more policy provisions may apply leading to varying outcomes, including, but not limited to,
virus exclusions, bacteria exclusions, micro-organism exclusions, pollution exclusions, contamination
exclusions, nuclear agent exclusions, and biological exclusions.




6000.00526 mf04es03nb
                Case MDL No. 2942 Document 394 Filed 06/04/20 Page 7 of 13



          To support these points, on May 28, 2020, Oregon Mutual filed a Motion to Dismiss in
                                        19
both the Northern California case            and the Western District of Washington case,20 as the

claims are not covered under the policies. The policies do not provide coverage for business

interruption because any alleged loss resulted from the issuance of the varying governmental

orders not because of any direct physical loss or damage to property.

          In sum, centralization of insurance coverage disputes is also not appropriate where the

actions do not arise out of one core precipitating event.21 The business interruption claims at

issue arise from various shelter-in-place orders that involve individual state, county and city

orders with different effective dates and varying standards and exceptions. Regardless if a

particular insurer is sued in more than one action, each policyholder and each policy is unique

with varying policy terms. Additionally, in each case the factual issues must be evaluated based

upon insurance policy interpretation unique to each state. For each state, the standard

applicable to the interpretation of the policies will be different, the investigation and claim

handling standards will be different and the damages available will be different.

          The impropriety of consolidation for insurance claims is well demonstrated in the

Chinese Drywall cases22, where the Panel found that insurance coverage actions arising from

the drywall claims was an insufficient basis for transfer. In 2010, the Panel issued three orders

denying motions to transfer such coverage actions. The Panel reasoned that “. . . Section 1407

does not, as a general rule, empower the Panel to transfer cases solely due to the similarity of

19
     ECF 120.
20
     ECF 150.
21
  In re: Oil Spill by Oil Rig DEEPWATER HORIZON in GULF of Mexico, on Apr. 20, 2010, 764
F.Supp.2d 1352, 1353 (J.P.M.L. 2011); see In re: The Great West Casualty Ins. Co. Litig., 276 F.Supp.
3d 1371, 1372 (J.P.M.L. 2016)(The Panel held that “[w]e cannot centralize all claims in which a
particular insurer denies coverage or all cases involving Medicare. These basic commonalities are far
outweighed by the unique facts and legal issues presented in each case.”
22
     In re: Chinese-Manufactured Drywall Products Liability Litig., MDL-2047 (J.P.M.L. 2010).




6000.00526 mf04es03nb
             Case MDL No. 2942 Document 394 Filed 06/04/20 Page 8 of 13



legal issues. Each of the insurance coverage questions in these cases is likely to be decided by

an application of the complaint to the policy language under the applicable state law.” MDL-

2047, Doc. 257, 06/15/10; see also MDL-2047, Doc. 290, 08/09/10. “Resolution of this action

will require interpretation and construction of multiple contracts of insurance issued by

different insurance carriers.” MDL-2047, Doc. 169, 02/05/10. This matter requires the same

treatment.

B. Transfer and Consolidation of the Pending Cases will neither Promote the
Convenience of the Parties and Witnesses nor the Just and Efficient Conduct.

        Oregon Mutual also objects to transfer of its cases to the Northern District of Illinois,

the Eastern District of Pennsylvania or the Southern District of Florida.23 It is notable that

Movants failed to unanimously agree upon nationwide consolidation of the actions in one

district court, which is illustrative of the unique nature of each claim, policy and suit in

question.24 When most or all of the nonmoving parties are opposed to MDL transfer, the Panel

should deny the motion.25

        Specific to Oregon Mutual, Oregon Mutual does not sell insurance east of the Pacific

Northwest and has no policyholders east of Idaho. Oregon Mutual is an independent mutual

23
 See ECF Nos. 1 (seeking transfer to the Eastern District of Pennsylvania); 4-1 (seeking transfer to the
Northern District of Illinois); 9 (seeking transfer to the Southern District of Florida).
24
   See ECF 19, at p. 3 (Sandy Point Dental in its response stated “each matter pertains to a separate
insurance policy, most of which will be worded differently to varying degrees. Most importantly, the
cases each deal with their state’s laws governing contracts and insurance policies.” “Each state has dealt
with the subject of covid-19 differently, with each state’s lockdown being construed different, and
impacting each plaintiff differently.”); See ECF 198, at pp. 1-2. Big Onion Plaintiffs in their response
states “[t]he Motions improperly seek to consolidate both individual and class action lawsuits filed
against different insurers, advancing different claims, concerning different insurance policies, and
governed by different states’ laws – including different and evolving statewide stay-at-home orders
which vary dramatically in scope, duration and implementation by Governor and by state. The Panel
should not consolidate all of the cases across the nation that have arisen under different business
interruption insurance policies issued by different insurers.”
25
  See Wright & Miller § 3863; see, e.g., In re Property Assessed Clean Energy (Pace) Programs Litig.,
764 F.Supp.2d 1345, 1347 (J.P.M.L. 2011)(denying centralization in part because “the bulk of the
parties – plaintiffs in all actions – oppose centralization”).




6000.00526 mf04es03nb
              Case MDL No. 2942 Document 394 Filed 06/04/20 Page 9 of 13



company providing insurance in only Oregon, Washington, California and Idaho. Oregon

Mutual’s corporate offices and central administrative functions are located in McMinnville,

Oregon. Key personnel and witnesses for Oregon Mutual live and work within Oregon,

California, Washington and Idaho. Transfer to Illinois, Pennsylvania or Florida would not only

be inconvenient for the Oregon Mutual insureds and parties, but impractical.

          Oregon Mutual further objects that transfer of these actions based on increased, not

reduced, costs. Transfer to the Northern District of Illinois, Eastern District of Pennsylvania or

Southern District of Florida will be detrimentally expensive for a regional, independent mutual

insurance company like Oregon Mutual. Oregon Mutual has never done business in Illinois,

Pennsylvania or Florida. There will be absolutely no convenience or efficiency for Oregon

Mutual to litigate in Northern District of Illinois, Eastern District of Pennsylvania or Southern

District of Florida. Oregon Mutual witnesses have nothing to do with any other witnesses from

other nation-wide insurers and cannot contribute in any way to other cases outside of Oregon,

Washington and California. Each case will involve unique set of facts with unique witnesses to

determine whether coverage under unique policy terms will be impacted.

          A specific review of the complaints attached by the moving parties supports this point.26

For example, in the Western District of Washington complaint filed against Oregon Mutual, the

plaintiff specifically alleges that “[n]o COVID-19 virus has been detected on Plaintiff’s

business premises.”27 The other complaints filed by other plaintiffs in other jurisdictions do not

make the same admission. Further, discovery conducted in other states, for other policyholders



26
     ECF 4-5 – 4-20.
27
  ECF 150, Nue LLC d/b/a Nue Seattle, individually and on behalf of all others similarly situated v.
Oregon Mutual Insurance Company, case no. 2:20-cv-00676-RSL, United States District Court Western
District of Washington at Seattle (filed 5/5/20), ¶ 26.




6000.00526 mf04es03nb
             Case MDL No. 2942 Document 394 Filed 06/04/20 Page 10 of 13



under other policy terms will have also no relevance to the unique claims presented by Oregon

Mutual’s policyholders.

          In sum, forcing Oregon Mutual to litigate in Illinois, Pennsylvania or Florida will

certainly not be efficient, convenient or save costs for the Oregon Mutual insureds. Transfer

and consolidation is not warranted ”[m]erely to avoid [different] federal courts having to decide

the same issue.”28

          Oregon Mutual and its insureds will not benefit from consolidation in the MDL because

each Oregon Mutual case is pending in a different federal district court and each action

contains a unique set of facts and policy language which must be interpreted under the

substantive state law; thereby requiring specific discovery related to each action. Centralization

has been denied by this Panel on similar grounds where a significant amount of the discovery in

these actions appears almost certain to be defendant-specific.29

          Additionally, Oregon Mutual and its insureds will not benefit from consolidation with

any of the other additional cases, as any discovery pertaining to other insurers will not be

applicable to the Oregon Mutual cases. The Panel has found individualized discovery and legal

issues were likely to be numerous and substantial where the cases involved not only different

defendants but different lender agreements with insurers, different alleged abuses, and different

mortgage loan documents.30 These cases involve divergent factual scenarios, discovery, and


28
  In re Medi-Cal, 652 F.Supp.2d 1378 (J.P.M.L. 2009); In re Chinese-Manufactured Drywall Products
Liability Litig., MDL No. 2047 (J.P.M.L. 2010)(The Panel denied transfer where each of the insurance
coverage questions in these cases was likely to be decided by an application of the complaint to the
policy language under the applicable state law. The similarity of legal issues alone is not enough to
justify transfer in these circumstances).
29
  In re: Proton-Pump Inhibitor Products Liab. Litig., 273 F.Supp.3d 1360 (J.P.M.L. 2017)(Although all
the subject drugs are PPIs, they are not identical. Some are available by prescription only, whereas
others are sold-over-the-counter. Each has a unique development, testing, and marketing history, and
each was approved by the FDA at different times.).
30
     In re: Mortgage Lender Force-Placed Insurance Litig., 859 F.Supp.2d 1352 (J.P.M.L. 2012).




6000.00526 mf04es03nb
            Case MDL No. 2942 Document 394 Filed 06/04/20 Page 11 of 13



other evidence. Insurance policy drafting, underwriting, and placement evidence relevant to

interpreting the insurance policies will differ from policyholder to policyholder. Discovery

directed to these issues cannot be meaningfully or efficiently conducted in an MDL proceeding.

Government shelter-in-place orders, which are relevant to many differing versions of “civil

authority” coverage, also vary greatly, both in their terms and in their effects on particular

policyholders.31 The Panel has also been “disinclined to take into account the mere possibility

of future filings in [its] centralization calculus.”32

         Centralizing competing defendants in the same MDL likely would also complicate case

management due to the need to protect trade secret and confidential information.33 Oregon

Mutual is one of the many defendants in over a hundred actions presently pending before this

Panel. Confidential information relating to Oregon Mutual’s policyholders, underwriting files

and claims handling guidelines will need to be protected from production if the actions are

consolidated in the MDL, as the defendants in the actions are all insurers competing for

business in the insurance market.




31
    In re Title Ins. Real Estate Settlement Procedures Act (RESPA) & Antitrust Litig., 560 F.Supp.2d
1374, 1376 (J.P.M.L. 2008)(The Panel found that centralization pursuant to Section 1407 would not
serve the convenience of the parties and witnesses or further the just and efficient conduct of the
litigation. In that matter, the actions involved antitrust claims pertaining to the title insurance industry
and encompassed different regulatory regimes in the states in which the actions were pending along
with variances in insurance regulation and law in each state.); In re: Insurance Companies “Silent”
Preferred Provider Organization (PPO) Litig., 517 F.Supp.2d 1362 (J.P.M.L. 2007)(The Panel was not
persuaded that Section 1407 centralization would serve the convenience of the parties and witnesses or
further the just and efficient conduct of the litigation. The four actions before the Panel were against
different defendant insurance companies and involved different contracts between those insurers and
First Health Corp., a preferred provider organization.).
32
  In re: Proton-Pump Inhibitor Products Liab. Litig., 273 F.Supp.3d 1360 (J.P.M.L. 2017); In re:
Lipitor (Atorvastatin Calcium) Mktg., Sales Practices & Products Liab. Litig., 959 F.Supp.2d 1375,
1376 (J.P.M.L. 2013).
33
  See, e.g., In re: Watson Fentanyl Patch Prods. Liab. Litig., 833 F.Supp.2d 1350, 1351 (J.P.M.L.
2012).




6000.00526 mf04es03nb
            Case MDL No. 2942 Document 394 Filed 06/04/20 Page 12 of 13



        In addition, a multi-defendant MDL “may prolong pretrial proceedings, because of,

inter alia, the possible need for separate discovery and motion tracks, as well as the need for

additional bellwether trials.”34 Here, it is likely that the pretrial proceedings will be prolonged

because there are multiple insurance policies with specific policy language that must be

interpreted under the substantive state law, as well as numerous governmental orders with

varying degrees of restrictions, that will need to be interpreted and applied to each individual

unique set of facts. Specific to Oregon Mutual’s insureds, transfer of the Oregon Mutual cases

to MDL will hinder Oregon Mutual’s ability to resolve the coverage actions in a timely and

efficient manner where each Oregon Mutual policyholder is unique and each policy contains

specific policy language that must be interpreted according to the applicable state laws.

        Finally, state law varies substantially on insurance law issues. “Addressing these

differences would be a herculean task for a single judge. Any attempt at a one-size-fits-all

workaround would result in unjust outcomes for many policyholders and possible distortions of

various states’ insurance laws.”35 Consolidation is inappropriate for actions that involve the

interpretation of an insurance provision under varying state law.36

                                    III.    CONCLUSION

        For the foregoing reasons, Movants motion to transfer and consolidate the district court

actions in the Northern District of Illinois, the Eastern District of Pennsylvania or the Southern

District of Florida should be denied. Consolidating the Oregon Mutual complaints into the

34
   In re: Proton-Pump Inhibitor Products Liab. Litig., 273 F.Supp.3d 1360 (J.P.M.L. 2017); In re:
Invokana (Canagliflozin) Prods. Liab. Litig., 223 F.Supp.3d 1345, 1348 (J.P.M.L 2016).
35
   Policyholders Beware: The Risks of Multi-District and Class Action Treatment of COVID-19
Insurance Claims, Covington, May 4, 2020, p. 4.
36
   In re: Aegon USA, Inc. v. Supplemental Cancer Ins. Litig., 571 F. Supp. 2d 1369, 1370 (J.P.M.L.
2008); In re Healthextras Ins. Mktg. & Sales Practices Litig., 24 F. Supp. 3d 1376, 1377 (J.P.M.L.
2014); Estate Settlement Procedures Act (RESPA) & Antitrust Litig., 560 F. Supp. 2d 1374, 1376
(J.P.M.L. 2008).




6000.00526 mf04es03nb
            Case MDL No. 2942 Document 394 Filed 06/04/20 Page 13 of 13



MDL will not promote judicial efficiency, the convenience of the parties, or the individual

interests of the Oregon Mutual insureds.

        Respectfully submitted this 4th day of June, 2020.


                                             SOHA & LANG, P.S.



                                             By:    /s/Lind Stapley
                                               R. Lind Stapley, WSBA #19512
                                               Phone No.: 206-624-1800
                                               Attorneys for Oregon Mutual Insurance
                                               Company




6000.00526 mf04es03nb
